PER CURIAM.
Because the Judge of Compensation Claims (JCC) adopted the parties’ stipulation that the claimant was permanently and totally disabled from the date of accident, April 12, 1988, and continuing, the JCC erred in awarding catastrophic temporary total disability benefits from the date of accident to October 13, 1988. Therefore, we reverse the award of catastrophic temporary total disability benefits, direct the JCC to award permanent total disability benefits from the date of accident and continuing, and affirm the order in all other respects. Compare Pan Am. World Airways v. Maguire, 499 So.2d 878 (Fla. 1st DCA 1986); §§ 440.15(1) and (2), Fla.Stat. (1987).
AFFIRMED in part, REVERSED in part and REMANDED with instructions.
MINER and ALLEN, JJ., and CAWTHON, VICTOR (Ret.), Associate Judge, concur.